Citation Nr: 1418140	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to an initial compensable evaluation for bilateral hearing loss.  The Board finds that a new VA examination should be conducted to determine the current severity of the Veteran's service-connected bilateral hearing loss.  The Veteran had a VA audiological examination in January 2011; however, at the November 2013 Board hearing the Veteran indicated he thought his hearing had worsened since his last VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Additionally, the Board observes the Veteran submitted the results of a private audiogram preformed during September 2009.  The Board notes that the private audiologist did not provide an interpretation of the audiometric readings contained on the graph.  38 C.F.R. §3.385.  The Board is precluded from interpreting pure tone threshold results in order to determine the severity of the Veteran's current hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the Board nor the RO may interpret graphical representation of audiometric data).  Accordingly, a remand is necessary to have these audiograms interpreted prior to a Board decision.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to a VA examiner for review.  The examiner should interpret the September 2009 private audiological findings from the ENT Clinic of Slidell and provide numerical results.

2. Then schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings and also specifically comment on the impact of the Veteran's bilateral hearing loss upon his social and occupational activities, including his employability.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



